      Case 2:19-cv-00844 Document 45 Filed 04/06/20 Page 1 of 8 PageID #: 488



                          UNITED STATES DISTRICT COURT
                       SOUTHERN DISTRICT OF WEST VIRGINIA

ERNIE HARBAUM, Individually and for          Case No. 2:19-cv-844
Others Similarly Situated,
                                             JURY TRIAL DEMANDED
         Plaintiff,

v.

TRANSCANADA USA SERVICES INC.,

         Defendant.


                 Defendant TransCanada USA Services, Inc.’s Brief in Support
     of its Motion to Compel Certain Opt-In Plaintiffs to Arbitration and Stay Proceedings




                                              1
    Case 2:19-cv-00844 Document 45 Filed 04/06/20 Page 2 of 8 PageID #: 489



         I.     Nature of the Proceedings and Summary of Relief Requested

       This is a Fair Labor Standards Act case. Defendant TransCanada USA Services, Inc.

(“TransCanada”) is a company whose employees work on the supply of energy resources. Opt-in

plaintiffs Craig Cypert, Charles R. Copley, Chad Copley, and Larry Krone were all employed by

System One Holdings, LLC. See Exhibit A, Declaration of Susan Burgess Tencza. Each have filed

notices of consent to join in this lawsuit. Dkt. Nos. 8-1 (Cypert), 20-1 (Charles Copley and Krone),

and 23 (Chad Copley).

       Plaintiff Ernie Harbaum filed this lawsuit on November 26, 2019. Dkt. No. 1. TransCanada

answered on January 2, 2020. Dkt. No. 10. Harbaum filed a Motion for Conditional Certification

and Court-Authorized Notice (“Motion for Conditional Certification”) on February 27, 2020. Dkt.

No. 26. Harbaum is a former employee of Gulf Interstate Field Services, Inc. (“GIFS”). See Dkt.

Nos. 30, 31. In considering its response to Harbaum’s Motion for Conditional Certification,

TransCanada discovered that Harbaum had entered into an arbitration agreement with GIFS that

covers the claim in this case and provides that TransCanada is a third-party beneficiary. Id.

TransCanada moved to compel Harbaum to arbitration on March 11, 2020. Id. On March 13, 2020,

Harbaum filed a Motion for Leave to File Amended Complaint. Dkt. No. 33. On March 19, 2020,

TransCanada filed a Motion to Dismiss for Lack of Personal Jurisdiction requesting that the Court

dismiss certain individuals who had opted-in to this case but have no connection to West Virginia.

Dkt. Nos. 34, 35. TransCanada also filed its Response to Harbaum’s Motion for Conditional

Certification on March 19, 2020. Dkt. No. 36. As explained in its Response, one reason that

Harbaum’s Motion for Conditional Certification should be denied is because his arbitration

agreement precludes him from proceeding in a judicial forum and seeking conditional certification.

Id. TransCanada also explained that notice would also be improper because other individuals are




                                                 2
    Case 2:19-cv-00844 Document 45 Filed 04/06/20 Page 3 of 8 PageID #: 490



dissimilar in that they have entered into arbitration agreements with collective and class action

waivers (which would also preclude them receiving notice). Id. TransCanada specifically

identified System One employees Cypert, Charles Copley, Chad Copley, and Krone.

       The Court granted Harbaum leave to file an amended complaint on March 23, 2020. Dkt.

No. 37. The First Amended Collective Action Complaint, which still includes Harbaum as a named

plaintiff was filed the same day. Dkt. No. 38. Thereafter, the parties stipulated to Harbaum’s

dismissal. Dkt. No. 40.

       The Court should compel the above opt-in plaintiffs to arbitration pursuant to the terms of

their Arbitration Agreements and stay this case. As explained below: (1) a dispute exists between

the parties; (2) the Arbitration Agreements are written agreements and include an arbitration

provision that covers this dispute; (3) the Arbitration Agreements relate to interstate commerce;

and (4) Cypert, Charles Copley, Chad Copley, and Krone have failed to arbitrate. Thus, arbitration

is appropriate and TransCanada’s Motion should be granted.

                                  II.    Material Facts

       Opt-in plaintiffs Cypert, Charles Copley, Chad Copley, and Krone entered into Arbitration

Agreements that provide that arbitration before the American Arbitration Association (“AAA”)

shall be the sole manner of dispute resolution for workplace claims against third parties, such as

TransCanada. Specifically, the Arbitration Agreements state:

               4.1.   Acknowledgment.

               The Parties recognize that differences may arise between them, or
               between Employee and System One's client(s), during or after
               Employee's employment with System One.

               The Parties understand and agree that by entering into this
               agreement to arbitrate claims, each anticipates gaining the benefit of
               arbitration as a speedy, impartial dispute-resolution procedure, and
               each understands and agrees that both parties are voluntarily



                                                 3
Case 2:19-cv-00844 Document 45 Filed 04/06/20 Page 4 of 8 PageID #: 491



        consenting to forego other types of litigation, except as specifically
        listed below in Sections 4.2 and 4.3. The Parties acknowledge and
        agree that, by entering into this Agreement, each Party is giving up
        the right to a jury trial for claims covered by this Section 4.
        Employee acknowledges that his/her agreement to submit to
        arbitration as described in this Agreement is in consideration of and
        is a material inducement to his/her employment by System One.

        4.2.   Claims Covered by this Agreement.

        System One and Employee mutually consent to the resolution by
        arbitration of all claims or controversies (including tort,
        contract or statutory), whether or not arising out of Employee's
        employment (or the termination of that employment), that System
        One may have against Employee or that Employee may have against
        System One, or that Employee may have against System One's
        client(s), if Employee's claim against System One's client(s)
        arises out of Employee's employment with System One
        (together, all of these are referred to as "claims"), except claims
        excluded in the following Section 4.3. Claims covered by this
        Agreement include, but are not limited to, claims for wages,
        bonuses, overtime pay, or other compensation due; claims for
        breach of any contract or covenant (express or implied); tort claims,
        including but not limited to, defamation, wrongful termination,
        invasion of privacy and intentional infliction of emotional distress;
        claims for discrimination (including, but not limited to, race, sex,
        religion, national origin, age, marital status, sexual orientation,
        genetic information or medical condition or disability), harassment
        and/or retaliation; claims for benefits or the monetary equivalent of
        benefits (except where an employee benefit or pension plan
        specifies that its claims procedure is subject to an arbitration
        procedure different from this one); and claims for violation of any
        federal, state, or other governmental law, statute, regulation, or
        ordinance, except claims excluded in the following Section 4.3. Any
        and all claims must be brought in Employee's individual
        capacity, and not as a plaintiff, representative class member or
        class member in any purported class, collective or
        representative proceeding, to the maximum extent permitted by
        applicable law. System One's client(s) is an intended beneficiary
        of Section 4 of this Agreement.

               4.3.    Claims Not Covered by this Agreement.

               Claims not covered by this Agreement include claims that
        Employee may have now or in the future for workers' compensation
        or unemployment benefits. Also not covered by this Agreement are



                                          4
    Case 2:19-cv-00844 Document 45 Filed 04/06/20 Page 5 of 8 PageID #: 492



                claims by System One based on criminal acts of Employee, and
                claims by System One for injunctive or other equitable relief and
                damages for: (a) breach or threatened breach of any non-
                competition, non-solicitation, confidentiality and/or patent or
                invention assignment agreements; (b) unfair competition; or (c) the
                misappropriation, use and/or unauthorized disclosure of trade
                secrets or confidential information, as to each of which Employee
                understands and agrees that System One may immediately seek and
                obtain relief from a court of competent jurisdiction.

Exhibit A, Arbitration Agreements at ¶¶4.1-4.3 (emphasis supplied). As explained below, the

above provisions require that Cypert’s, Charles Copley’s, Chad Copley’s, and Krone’s claims be

compelled to arbitration.

                              III.    Argument & Authorities

    A. Standard for enforcement of arbitration agreements.

        The Federal Arbitration Act (“FAA”) provides that a written agreement to arbitrate in any

contract involving interstate commerce “shall be valid, irrevocable and enforceable” unless there

are grounds for revocation in law or equity. 9 U.S.C. § 2; Moses H. Cone Mem’l Hosp. v. Mercury

Constr. Corp., 460 U.S. 1, 24, (1983). To compel arbitration under the FAA, the movant must

demonstrate: “‘(1) the existence of a dispute between the parties, (2) a written agreement that

includes an arbitration provision which purports to cover the dispute, (3) the relationship of the

transaction ... to interstate or foreign commerce, and (4) the failure, neglect or refusal of the [party]

to arbitrate the dispute.’” Am. Gen. Life & Accident Ins. Co. v. Wood, 429 F.3d 83, 87 (4th Cir.

2005) (quoting Adkins v. Labor Ready, Inc., 303 F.3d 496, 500–01 (4th Cir. 2002)). If a valid

arbitration agreement exists and covers the claims at issue, this Court has “no choice but to grant

a motion to compel arbitration.” Adkins, 303 F.3d at 500 (4th Cir. 2002). FLSA claims are subject

to arbitration under the FAA. Id. at 506. Similarly, class and collective action waivers are valid




                                                   5
    Case 2:19-cv-00844 Document 45 Filed 04/06/20 Page 6 of 8 PageID #: 493



and enforceable. Epic Systems Corp. v. Lewis, ––– U.S. ––––, 138 S. Ct. 1612, 200 L.Ed.2d 889

(2018).

   B. Cypert’s, Charles Copley’s, Chad Copley’s, and Krone’s claims should be compelled
      to arbitration.

          i.     A dispute exists between TransCanada and Cypert, Charles Copley, Chad Copley,
                 and Krone

          Cypert, Charles Copley, Chad Copley, and Krone filed notices of consent to join in this

action and gave their authority sue. Dkt. Nos. 8-1 (Cypert), 20-1 (Charles Copley and Krone), and

23 (Chad Copley). Thus, the present claims demonstrate a dispute between the parties. See Dkt.

No. 1; Salmons v. CMH of KY., Inc., No. 2:19-CV-00268, 2019 WL 3884038, at *2 (S.D.W. Va.

Aug. 16, 2019) (claim asserted in complaint sufficient to demonstrate dispute).

          ii.    The Arbitration Agreements cover the disputes in this lawsuit and apply to
                 TransCanada.

          Cypert, Charles Copley, Chad Copley, and Krone agreed to individually arbitrate the

dispute in this case and thereby waived the right to bring or participate in any class, collective, or

representative action. Exs. A-1–A-4 at ¶4.2.

          The Arbitration Agreements provide that, “System One and Employee mutually consent

to the resolution by arbitration of all claims or controversies (including tort, contract or

statutory), whether or not arising out of Employee's employment (or the termination of that

employment), that System One may have against Employee or that Employee may have against

System One, or that Employee may have against System One's client(s), if Employee's claim

against System One's client(s) arises out of Employee's employment with System One

(together, all of these are referred to as "claims"),” Exs. A-1–A-4 at ¶4.2 (emphasis supplied).

          TransCanada is also expressly identified as a third party beneficiary against whom claims

must be arbitrated. The Arbitration Agreements state, “System One's client(s) is an intended



                                                  6
    Case 2:19-cv-00844 Document 45 Filed 04/06/20 Page 7 of 8 PageID #: 494



beneficiary of Section 4 of this Agreement.” Id. Thus, the Arbitration Agreements cover the

dispute at hand against TransCanada.

       iii.    The Arbitration Agreements relate to interstate commerce.

       System One is headquartered in Pittsburgh, Pennsylvania and required notice their under

the Arbitration Agreements. Exs. A-1–A-4 at ¶4.4. Cypert, Charles Copley, Chad Copley, and

Krone were assign by System One to work in West Virginia and their claims arise from that work.

Ex. A at ¶8. Thus, the Arbitration Agreements relate to interstate commerce.

       iv.     Cypert, Charles Copley, Chad Copley, and Krone failed to arbitrate this dispute.

       Cypert, Charles Copley, Chad Copley, and Krone filed notices of consent to join in this

case and therefore have failed to arbitrate. On March 24, 2020 TransCanada presented Cypert,

Charles Copley, Chad Copley, and Krone with copies of their Arbitration Agreements and they

nonetheless remain in this lawsuit.

                                      IV.    Conclusion

       For all these reasons, TransCanada respectfully requests that the Court enter an order

compelling Cypert, Charles Copley, Chad Copley, and Krone to arbitrate their claims pursuant to

their Arbitration Agreements and staying this litigation. TransCanada further requests any and all

other relief, at law or in equity, to which it may be entitled.

                                               Respectfully Submitted,

                                               /s/ Stephen J. Quezada
                                               Stephen J. Quezada, Esq.
                                               Admitted Pro Hac Vice
                                               Texas SBN: 24076195
                                               Federal ID No.: 1348753
                                               OGLETREE, DEAKINS, NASH,
                                               SMOAK & STEWART, P.C.
                                               One Allen Center
                                               500 Dallas St., Ste. 3000
                                               Houston, TX 77002



                                                   7
    Case 2:19-cv-00844 Document 45 Filed 04/06/20 Page 8 of 8 PageID #: 495



                                           Phone: (713) 655-0855
                                           Fax: (713) 655-0020
                                           stephen.quezada@ogletree.com

                                           Eric E. Kinder
                                           WV State Bar # 8817
                                           SPILMAN THOMAS & BATTLE, PLLC
                                           300 Kanawha Boulevard, East
                                           Charleston, West Virginia 25301
                                           Telephone: (304) 340-3800
                                           Facsimile: (304) 340-3801
                                           ekinder@spilmanlaw.com

                                           Attorneys for TransCanada USA Services, Inc.

                                    Certificate of Service

       I hereby certify that on April 6, 2020 the foregoing paper was served on all parties and
counsel of record via the Court’s CM/ECF system.


                                                   /s/ Stephen J. Quezada
                                                   Stephen J. Quezada

                                                                                      42292301.1




                                              8
